t c summary opinion united_states tax_court darren m parker petitioner v commissioner of internal revenue respondent docket no 2611-05s filed date darren m parker pro_se vivian n rodriguez for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure the issues for decision are whether petitioner is entitled to dependency_exemption deductions is entitled to an earned_income_credit and is entitled to a child_tax_credit and an additional_child_tax_credit background the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in miami florida petitioner has one son dp petitioner also has one daughter ew who is not biologically related to him but he has treated ew like his own daughter since her birth during petitioner was employed as an insulator by fence masters petitioner filed a form 1040a u s individual_income_tax_return for reporting wages of dollar_figure unemployment_compensation of dollar_figure and adjusted_gross_income of dollar_figure respondent issued to petitioner a statutory_notice_of_deficiency determining petitioner was not entitled to dependency_exemption deductions an earned_income_credit a child_tax_credit or an additional_child_tax_credit because he failed to substantiate his claims discussion the commissioner’s determinations are presumed correct and generally taxpayers bear the burden of proving otherwise rule a 290_us_111 dependency_exemption respondent disallowed the dependency_exemption deductions that petitioner claimed for dp and ew on his return sec_151 allows a taxpayer to claim an exemption deduction for each qualifying dependent a child of the taxpayer is considered a dependent so long as the child has not attained the age of at the close of the calendar_year in which the taxable_year of the taxpayer begins and more than half the dependent’s support for the taxable_year was received from the taxpayer sec_151 sec_152 the age limit is increased to if the child was a student as defined by sec_151 sec_151 sec_151 also allows a taxpayer to claim an exemption deduction for an individual whose gross_income for the calendar_year in which the taxable_year of the taxpayer begins is less than the exemption_amount and more than half of whose 1petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations this court concludes that sec_7491 does not apply because petitioner has not produced any evidence that establishes the preconditions for its application support for the taxable_year was received from the taxpayer sec_151 sec_152 petitioner has not offered any substantiation to show that he provided more than half of dp’s and ew’s support during therefore petitioner is not entitled to claim dp or ew as dependents on his federal_income_tax return accordingly respondent’s determination is sustained earned_income_credit respondent determined that petitioner is not entitled to an earned_income_credit for dp and ew because he failed to substantiate that dp and ew are qualifying children sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability sec_32 limits the credit allowed and sec_32 prescribes different percentages and amounts used to calculate the credit based on whether the eligible_individual has no qualifying children one qualifying_child or two or more qualifying children to be eligible to claim an earned_income_credit with respect to a qualifying_child a taxpayer must establish inter alia that the child bears a relationship to the taxpayer prescribed by sec_32 that the child meets the age requirements of sec_32 and that the child shares the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year as prescribed by sec_32 petitioner testified that in dp and ew spent weekends and summer vacation with him this amounts to less than one-half of the taxable_year therefore dp and ew fail to meet the residence requirement under sec_32 and are not qualifying children for purposes of claiming the earned_income_credit although petitioner is not eligible to claim an earned_income_credit under sec_32 for a qualifying_child he may be an eligible_individual under sec_32 even if he does not have any qualifying children for a taxpayer is eligible under this section only if his adjusted_gross_income was less than dollar_figure revproc_2002_70 sec_3 2002_2_cb_845 petitioner’s adjusted_gross_income was dollar_figure accordingly petitioner is not eligible for an earned_income_credit respondent’s determination on this issue is sustained child_tax_credit and additional_child_tax_credit for petitioner claimed a child_tax_credit of dollar_figure and an additional_child_tax_credit of dollar_figure with dp and ew as the qualifying children respondent determined that petitioner is not entitled to either credit sec_24 authorizes a child_tax_credit with respect to each qualifying_child of the taxpayer the term qualifying_child is defined in sec_24 a qualifying_child means an individual with respect to whom the taxpayer is allowed a deduction under sec_151 who has not attained the age of as of the close of the taxable_year and who bears a relationship to the taxpayer as prescribed by sec_32 sec_24 since petitioner is not allowed a deduction with respect to dp and ew as dependents under sec_151 they are not qualifying children in the absence of a qualifying_child in petitioner is not entitled to claim a child_tax_credit the child_tax_credit is a nonrefundable personal credit that was added to the internal_revenue_code by the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_796 with a provision for a refundable_credit the additional_child_tax_credit for families with three or more children for taxable years beginning after date the additional_child_tax_credit provision was amended to remove the restriction that only families with three or more children are entitled to claim the credit see sec_24 economic_growth_and_tax_relief_reconciliation_act_of_2001 publaw_107_16 sec c 115_stat_46 in the absence of other nonrefundable personal credits a taxpayer is allowed to claim a child_tax_credit in an amount that is the lesser_of the full child_tax_credit or the taxpayer’s federal_income_tax liability for the taxable_year see sec_26 if the child_tax_credit exceeds the taxpayer’s federal_income_tax liability for the taxable_year a portion of the child_tax_credit may be refundable as an additional_child_tax_credit under sec_24 petitioner is not entitled to claim an additional_child_tax_credit because he did not qualify for a child_tax_credit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
